BRANDES Brandes Core Plus Fixed Income Fund Brandes Credit Focus Yield Fund Brandes Global Equity Fund Brandes International Equity Fund Brandes Emerging Markets Value Fund Brandes International Small Cap Equity Fund Separately Managed Account Reserve Trust Supplement dated August 17, 2015 to the Prospectus and Statement of Additional Information (“SAI”) dated January30, 2015, as supplemented February 27, 2015 Effective September 1, 2015, Brandes will use a new distributor. Accordingly, all references to Quasar Distributors, LLC (the “Distributor”) will be replaced with ALPS Distributors, Inc. The distributor is located at 1290 Broadway, Suite 1100, Denver, CO 80203. Please retain this Supplement with the Prospectus and SAI.
